Matter of Oliver-Vaughn v City of New York (2016 NY Slip Op 02547)





Matter of Oliver-Vaughn v City of New York


2016 NY Slip Op 02547


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


699 251613/15 -568

[*1]In re Crystal Oliver-Vaughn Petitioner,
vThe City of New York, et al., Respondents.


Crystal Oliver-Vaughn, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for Hon. Mitchell J. Danziger, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
Entered: MARCH 31, 2016
CLERK